OPINION ON PETITION TO REHEAR
TATUM, Judge.
The defendant has filed a petition to rehear in which he insists that we overlooked material facts or propositions of law. His primary contention is that the evidence which the State would have offered if the defendant had pled not guilty intertwined both counts of the indictments. He quotes at length from colloquy between the court and the District Attorney General when the guilty pleas were made. However, the pleas of guilty constituted an admission of all of the facts alleged in the indictments, including the counts charging violations of statutes that are constitutional. Parker v. State, 492 S.W.2d 456 (Tenn.Cr.App.1973); State v. Cook, 479 S.W.2d 823 (Tenn.Cr.App.1971); Myers v. State, 3 Tenn.Cr.App. 414, 462 S.W.2d 265 (1970); Swaw v. State, 457 S.W.2d 875 (Tenn.Cr.App.1970).
The petition to rehear points to no relevant proposition of fact or law not previously considered. The petition to rehear is denied.
WALKER, P. J., and CORNELIUS, J., concur.